SULLIVAN, P. J.:
Epitomized Opinion
Pomeransky was found guilty of receiving stolen property under an indictment charging in one count burglary and larceny and in another the receiving of stolen property. -Pomeransky, on the autthority of Lind v. State decided by the Cuyahoga court of appeals, now objects to the admission of testimony in the trial court in the nature of statements from a policeman which was not in the natural of a voluntary confession by Pomeransky. Pomeransky did not at the trial take an exception to the admission of the evidence. The court also neglected to charge the jury as to their duty of weighing the testimony of the accomplice and Pomeransky did not request such charge. Held by court of appeals in affirming the conviction:
1. Admission of incompetent evidence relative to one count of an indictment but having no relation to the other count, is not error prejudicial to the defendant if ,the defendant is acquitted on the first count.
2. Admission of incompetent evidence is not prejudicial error if counsel doees not take an exception to such admission.
3. A charge by the court to the jury instructing them that it was their duty to determine the weight of evidence includes the instruction to weigh the testimony of the accomplice. When the court only partially charges the jury it devolves upon the counsel to request a charge correcting the omission.